 
EXHIBIT 10-2
 


AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 17th day of August 2009 (the
“Effective Date”), by and between Dwain Brannon and Bristol Capital, LLC
(“Sellers”) and Signature Exploration & Production Corp., a Delaware corporation
(“Buyer”).


WITNESSETH:


WHEREAS, the Sellers acquired an oil and gas lease from United States Department
of the Interior Bureau of Land Management (“BLM”) pursuant to an Oil and Gas
Lease dated as of November 1, 2008 (“the Lease”), by and between Dwain Brannon
and BLM, with respect to the area located in Catron County, Texas, for a bid
price of $35,367.50 and an annual rent of $1921.50 for ten years;


WHEREAS, Sellers desires to sell to Buyer, and Buyer desires to purchase from
Sellers, the Lease, for an aggregate purchase price (the “Purchase Price”) of
$36,000.00 and Buyer agrees to assume all Lease obligations contained in the
Lease. The Purchase Price will be paid through the issuance of notes payable by
Buyer to Sellers in the aggregate amount of $36,000.00, in the form set forth on
Exhibit A to this Agreement (the “Note”), with the Buyer issuing one note to
each Seller for the amount contributed by each Seller for the Lease;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Buyer and Sellers agree as follows:


1.           Purchase of Lease.  On the Closing Date, as defined below, upon the
terms and subject to the conditions set forth herein, substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Sellers agree to sell, and the Buyer agrees to purchase, the Lease.  The Buyer
shall deliver to the Sellers the originally executed Note, and the Sellers shall
then cause the Lease to be delivered to Buyer.   The Closing Date shall be the
date that this Agreement is fully executed.


2.           Closing. On the Closing Date, the parties shall perform, in order:


a)           Buyer shall deliver a fully executed copy of this Agreement;


b)           Sellers shall deliver a fully executed copy of this Agreement;


c)           Buyer shall deliver to the Sellers the originally executed Note via
overnight courier; and


d)           Sellers shall immediately cause the Lease to be delivered as soon
as practicable, to the address provided by Buyer.


 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of Sellers.  Sellers hereby
represent and warrant to Buyer that the statements in the following paragraphs
of this Section 3 are all true and complete as of the Effective Date and will be
true and complete on the Closing Date as if made on and as of the Closing Date:


a)           Sellers are duly organized, validly existing and in good standing
under the laws of the jurisdiction of their respective organization, have all
requisite power and authority to enter into this Agreement and perform its
obligations hereunder, and have taken all action necessary to authorize the sale
of the Lease to be sold by it pursuant to this Agreement.


b)           This Agreement constitutes the valid and binding obligation of
Sellers enforceable in accordance with its terms except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).


4.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Sellers that the statements in the following paragraphs of this
Section 4 are all true and complete as of the Effective Date and will be true
and complete on the Closing Date as if made on and as of the Closing Date:


a)           Buyer is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to enter into this Agreement and perform its obligations
hereunder, and has taken all action necessary to authorize the purchase of the
Lease to be purchased by it pursuant to this Agreement.


b)           This Agreement constitutes the valid and binding obligation of
Buyer enforceable in accordance with its terms except as enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).


5.           Governing Law; Jurisdiction.  Any dispute, disagreement, conflict
of interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall be governed by the laws of the State of New York.  Buyer and
Sellers hereby irrevocably and unconditionally submit for themselves and their
property, to the nonexclusive jurisdiction of Federal and State courts of the
State of New York and any appellate court thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agree that all claims in respect of any such action or
proceeding may be heard and determined in New York, or, to the extent permitted
by law, in such Federal court.  Each of the parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to above.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices below.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.  Each
party hereto hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory).  If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses including but not limited to court costs incurred with the
investigation, preparation and prosecution of such action or proceeding.


 
 

--------------------------------------------------------------------------------

 
 
6.           Termination.  The parties may not, except for a material breach or
failure of a condition or requirement, terminate this Agreement.


7.           Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.


8.           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  A telefaxed copy or
electronic copy in PDF format of this Agreement shall be deemed an original.


9.           Headings.  The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


10.           Costs, Expenses.  Each party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


11.           Modifications and Waivers.  No change, modification or waiver of
any provision of this Agreement shall be valid or binding unless it is in
writing, dated subsequent to the Effective Date of this Agreement, and signed by
both the Buyer and Sellers. No waiver of any breach, term, condition or remedy
of this Agreement by any party shall constitute a subsequent waiver of the same
or any other breach, term, condition or remedy.  All remedies, either under this
Agreement, by law, or otherwise afforded the parties shall be cumulative and not
alternative.


12.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


 
 

--------------------------------------------------------------------------------

 
 
13.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.


14.           Further Assurances.   From and after the date of this Agreement,
upon the request of the Buyer or Sellers, Buyer and Sellers shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


15.           Term, Survival.  This Agreement is effective from the Effective
Date hereof, and shall remain in effect until all the rights and obligations of
the parties hereto have been fully performed.


16.           Notices.  All notices or other communications required or
permitted by this Agreement shall be in writing and shall be deemed to have been
duly received:


a)           if given by telecopier, when transmitted and the appropriate
telephonic confirmation received if transmitted on a business day and during
normal business hours of the recipient, and otherwise on the next business day
following transmission,


b)           if given by certified or registered mail, return receipt requested,
postage prepaid, three business days after being deposited in the U.S. mails and


c)           if given by courier or other means, when received or personally
delivered, and, in any such case, addressed as indicated herein, or to such
other addresses as may be specified by any such person to the other person
pursuant to notice given by such person in accordance with the provisions of
this Section 16.




[SIGNATURE PAGE TO FOLLOW]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
SELLERS
 
DWAIN BRANNON
BRISTOL CAPITAL, LLC
       
By: /s/ Dwain Brannon                                  
By: /s/ Paul Kessler                                         
Name: Dwain Brannon
Name: Paul Kessler



 
 
BUYER


SIGNATURE EXPLORATION & PRODUCTION CORP.




By: /s/ Steven Weldon                                 
Name: Steven Weldon
Title: Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 